Case 3:18-cv-00097-GEC Document 27-19 Filed 10/31/19 Page 1 of 18 Pageid#: 240




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                      CHARLOTTESVILLE DIVISION

 ____________________________________
                                     )
                                     )
 MICHAEL DONALDSON,                  )
                                     )
       Plaintiff,                    )
                                     )
             v.                      )   Case No.: 3:18CV00097
                                     )
 TRAE FUELS, LLC., et al.            )
                                     )
       Defendants.             )
                                     )
 ____________________________________)

             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




                               EXHIBIT 15
    Case 3:18-cv-00097-GEC Document 27-19 Filed 10/31/19 Page 2 of 18 Pageid#: 241

                                                          Transcript of Michael Donaldson                                            1 (1 to 4)

                                                           Conducted on October 3, 2019
                                                                    1                                                                             3

1               IN THE UNITED STATES DISTRICT COURT                      1                      APPEARANCES

2              FOR THE WESTERN DISTRICT OF VIRGINIA                      2       ON BEHALF OF THE PLAINTIFF, DONALDSON:

3                     CHARLOTTESVILLE DIVISION                           3              JACK JARRETT, ESQUIRE

4                                  x                                     4              ALAN LESCHT & ASSOCIATE, PC

5    MICHAEL DONALDSON                                                   5              1825 K Street NW

6              Plaintiff,                                                6              Suite 750

7        v.                            Civil Action No.                  7              Washington, DC 20006

8    TRAE FUELS, LLC., et              3:18CV00097                       8              (202) 463-6036

9    al. ,                                                               9

10             Defendants.                                               10      ON BEHALF OF THE DEFENDANTS, TRAE FUELS, LLC,

11                                 x                                     11   et al.:

12                                                                       12             LARS H. LIEBELER, ESQUIRE

13                 Deposition of MICHAEL DONALDSON                       13             JACKSON S. NICHOLS, ESQUIRE

14               WASHINGTON, DISTRICT OF COLUMBIA                        14             COHEN SEGLIAS PALLAS GREENHALL & FURMAN PC

15                  Thursday, October 3, 2019                            15             1828 L Street, NW

16                             10:30 a.m.                                16             Suite 705

17                                                                       17             Washington, DC 20036

18                                                                       18             (202) 466-4110

19                                                                       19

20    Job No.: 263611                                                    20

21    Pages: 1-180                                                       21

22    Reported By: Kaylee Lachmann, RPR                                  22




                                                                    2                                                                             4

1        Deposition of MICHAEL DONALDSON, held at the                    1                          CONTENTS

2    offices of:                                                         2    EXAMINATION OF MICHAEL DONALDSON                 PAGE

3                                                                        3       By Mr. Liebeler                               5

4                                                                        4

5             Cohen Seglias Pallas Greenhall & Furman PC                 5

6             1828 L Street, NW                                          6

7             Suite 705                                                  7                          EXHIBITS

8             Washington, DC 20036                                       8                           (Attached)

9             (202) 466-4110                                             9    DONALDSON DEPOSITION EXHIBIT                     PAGE

10                                                                       10   Exhibit 1      Confidentiality Agreement         38

11                                                                       11   Exhibit 2      Employee Counseling Notice        82

12                                                                       12   Exhibit 3      Supplemental Interrogatories      113

13                                                                       13   Exhibit 4      6/23/14 E-mail Correspondence     127

14       Pursuant to notice, before Kaylee Lachmann                      14   Exhibit 5      1/31/14 E-mail Correspondence     134

15   Registered Professional Reporter and Notary Public                  15   Exhibit 6      1/31/14 E-mail Correspondence     143

16   in and for the District of Columbia.                                16   Exhibit 7      1/31/14 E-mail Correspondence     147

17                                                                       17   Exhibit 8      2/24/14 E-mail Correspondence     150

18                                                                       18   Exhibit 9      2/24/14 E-mail Correspondence     153

19                                                                       19   Exhibit 10     4/14/14 E-mail Correspondence     154

20                                                                       20   Exhibit 11     8/7/14 E-mail Correspondence      165

21                                                                       21   Exhibit 12     6/26/14 E-mail Correspondence     169

22                                                                       22




                                                            PLANET DEPOS
                                               888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 27-19 Filed 10/31/19 Page 3 of 18 Pageid#: 242

                                   Transcript of Michael Donaldson                             2 (5 to 8)
                                     Conducted on October 3, 2019
                                                5                                                           7
1           PROCEEDINGS                                 1 March or March 15, so it was like maybe a week or
2           MICHAEL DONALDSON,                          2 two weeks interval where I didn't get anything.
3 having first been duly sworn, was examined and        3 But I've been on disability because, you know, the
4 testified as follows:                                 4 cancer that I had. Yeah.
5    EXAMINATION BY COUNSEL FOR THE DEFENDANT           5      Q So what was the process of you applying
6 BY MR. LIEBELER:                                      6 for disability? Who is the disability paid
7    Q Will you state your name for the record,         7 through? Is that through Social Security?
8 please, full name?                                    8     A It is through Social Security. Yes, sir.
9    A Full name? Michael Alan Donaldson.               9      Q And what was the determination that was
10 Q What's your birth date?                            10 made by Social Security about the nature of your
11 A September 24,1958.                                 11 disability?
12 Q Your home address?                                 12 A Well, the determination — I mean, you
13 A 15 Hamstead Road, Fredericksburg, Virginia         13 wouldn't get a check if you didn't have a
14 22405-1838.                                          14 determination that you were eligible for it. So
15 Q And are you currently employed?                    15 most people, as you probably know, when they tiy
16 A I am not. No.                                      16 to get disability, usually takes multiple times to
17 Q Are you doing any freelance work or any            17 apply, or get a lawyer before that — you are
18 work of any sort at all to gain income?              18 actually — can get it. Because the nature of my
19 A No.                                                19 illness, I know I did it online. I had to supply
20 Q When is the last time that you worked?             20 a lot of information, and they approved me within
21 A When I was at Trae Fuels. That date was            21 two weeks because pancreatic cancer is a deadly —
22 September 8,2014.                                    22 is very deadly cancer, as you might know. So that
                                               6                                                            8
1     Q And that's the last time you worked?            1 was why I think I got it We just didn't know how
2     A That is the last time I worked. Yes, sir.       2 long I would have. Most people don't make it
3     Q Have you had any income at all since that       3      Q What's your current health condition right
4 point?                                                4 now?
5     A Not from working, no.                           5     A My — I am cancer free. I am — since
6     Q What income have you had?                       6 March — excuse me. Since my surgery was in
7     A I have an income from disability. I've          7 January 2015, so I am cancer free five and a half
8 had income, at first, actually, from unemployment     8 years. And the statistics were in 2014 that 50
9 That's the first thing that I did. That was for       9 percent of people die in the first six months, 75
10 six months. Three — then I was on disability.        10 to 25 percent in one year, and six — five years
11 I'm on disability because back with that point in    11 survival rate is only 6 percent then.
12 time we didn't know what was going to happen and     12 Q You've beaten the odds. Are you still
13 I've been on disability since that time.             13 receiving disability right now?
14 Q Since -- when you refer to that time, is           14 A I am receiving disability right now.
15 that since 2014 when you left Trae Fuels?            15 Q But you're cancer free?
16 A Actually, I couldn't go on disability.             16 A I'm cancer free, but I am disabled
17 You have to be unemployed five months. I think       17 according to them. Yes. And then they, you know,
18 that's the law, and so the first time that I got a   18 it's — there's a renewal period when they will
19 disability check was like March of 2015, which I     19 contact me, you know, to evaluate.
20 think is — runs a month behind, was for February,    20 Q So you've been looking for work since
21 but you get paid in March. And my unemployment       21 2014, have you not?
22 insurance went up through the first part of          22 A That is correct
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 27-19 Filed 10/31/19 Page 4 of 18 Pageid#: 243

                                    Transcript of Michael Donaldson                              3 (9 to 12)
                                     Conducted on October 3, 2019
                                                 9                                                            11
1     Q And have you told your potential employers     1       Q And you said you took care of it on
2 that you're on disability?                           2    Fridays. You mean chemotherapy?
3     A Well, if they offer a job, why wouldn't I      3       A Yeah. I had chemo scheduled on Fridays so
4 tell them that?                                      4    it wouldn't be intrusive to the company, you know,
5     Q I'm asking you whether you told them or        5    and also me, because if I did it during the week,
6 not. I don't know.                                   6    you know, the next day I might have had some side
7     A Well, the answer is no. I wouldn't tell        7    symptoms or something, you know. And I didn't
8 them that unless, you know, I was offered a job.     8    want to impact, you know, my job performance or my
9 Now —                                                9    tenure with them.
10 Q Have you told any potential employers that        10      Q But any side symptoms had disappeared by
11 you have any limitations on your ability to         11   Monday when you went back to work?
12 perform work?                                       12      A Yeah, yeah. It was very mild. It was a
13 A I have no limitations, according to my            13   very mild. That's correct.
14 doctor. I asked my oncologist, you know,            14        MR. JARRETT: Sorry. One thing just
15 basically after I had my cancer surgery, could I    15   quickly. It will be tricky, but try to let him
16 work, and she said yes. And I went back and asked   16   finish his question fully. You're doing a pretty
17 her since then, you know, again, and yeah, also     17   good job, but it makes the record clear.
18 asked my surgeon. So I have no — no problem         18        THE WITNESS: Okay. Yeah. I'm sorry.
19 working, and I've been looking for work. I have     19   I've never done this before, so —
20 records of that.                                    20      Q All right. Well, that answers my next
21    Q Did you have any limitations on your           21   question. Have you ever had your deposition taken
22 ability to work when you were at Trae Fuels?        22   before?
                                                 10                                                           12
1      A No. I worked while I was taking               I      A No.
2 chemotherapy at Trae Fuels, worked 40 hours a week   2       MR. LIEBELER: Did you hear that?
3 in four days.                                        3      Q You need to have audible answer?
4      Q 40 hours in four days?                        4    A No. I'm sorry.
5      A Yeah. I took —                                5    Q Have you ever testified at trial?
6      Q Did you ever work — did you ever have any     6    A I have never testified at a trial before.
7 weeks where you worked more than 40 hours?           7 Not as a prime witness, no.
8      A Oh, yeah. Probably between 40 and 45,         8    Q Just confirming what you have in your
9 based on four days, you know, because the maximum    9 complaint. Was the company okay with you taking
10 is probably — while I had cancer, okay? While I     10 some Fridays off to do chemotherapy?
11 had cancer, probably 45 would be the max.           II A They approved it Yes.
12 Q Okay.                                             12 Q I'm going to have you take a look at the
13 A Yeah.                                             13 complaint that's filed in the case. I'm not going
14 Q And was there any part of the chemotherapy        14 to mark it as an exhibit, but if you want to take
15 or your cancer that affected your work quality of   15 a look at it, familiarize yourself with it. Once
16 your accounting or comptrolling work at Trae        16 you've familiarized - you don't have to read
17 Fuels?                                              17 every part of it, but you may, and I'll start
18 A No. It didn't, basically because I did it         18 asking you some questions about it. So take a
19 on Fridays. So I was very blessed not to have,      19 moment and just confirm that that's the complaint
20 should I say, a lot of side symptoms. There was a   20 that's been filed in this case.
21 little bit, but that was taken care of over the     21     A Okay.
22 weekend.                                            22     Q Have you seen this document before.
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 27-19 Filed 10/31/19 Page 5 of 18 Pageid#: 244

                                   Transcript of Michael Donaldson                          7 (25 to 28)

                                     Conducted on October 3, 2019
                                               25                                                     27
1 peptic — I mean an ulcer or whatever, called it      1 hospital. See, I was in the hospital and I
2 acid reflux. That's what they said. And the next     2 called, and I may have left a message. I don't
3 day, that same day, later on in the day they         3 remember. But when I got out of the hospital on
4 transferred me to a regular room, and John Frink     4 the 21st, I called Kevin Whyrick and I told him.
5 and Clayton Walker, who was the plant manager,       5 He says, were you in any pain? And I said no, no.
6 they came to see me in the hospital.                 6 I never — and that's one of the things — I never
7    Q Okay.                                           7 had any pain in my stomach area ever to this whole
8    A Yeah. So they knew I had issues then and        8 deal.
9 ongoing they knew that I was still getting, you      9     Q So there was never any pain --
10 know — they were backing into stuff. But in         10 A There was never any pain.
11 April, that's when they knew I had the mass on my   11 Q — throughout the condition?
12 pancreas. That's what I told John Frink.            12 A No. And even the doctor was — I mean,
13 Q Okay. Was it originally diagnosed as              13 not that — the initial doctor, he kept on pushing
14 pancreatitis?                                       14 on my stomach, and are you in pain? No. I was
15 A No. It was not                                    15 never in pain.
16 Q Did you ever tell anyone that it was              16 Q Calling your attention to paragraph 44 of
17 pancreatitis?                                       17 the complaint --
18 A In March, no.                                     18 A Yes.
19 Q At any time?                                      19 Q — it mentions that you were -- you state
20 A Did I tell anybody that it was?                   20 that you were discharged from the hospital, and
21 Q Yes.                                              21 Mr. Whyrick told you that EnviroTech and Trae
22 A I told them in May after I went — on              22 Fuels had hired a temporary accountant to assist
                                               26                                                     28
1 May 19th I went to my first oncology appointment,    1 the plaintiff while he was sick since the
2 and I had elevated temperature.                      2 plaintiff was the only accountant in the Trae
3      Q I don't —                                     3 Fuels office. Do you see that?
4      A You just said any time. You said any          4    A Yes. Ido.
5 time.                                                5     Q Do you recall that specifically?
6      Q I'm just asking whether you told anybody      6    A I recall it, yes, because I was talking to
7 it was pancreatitis. That's all I'm asking.          7 him on the phone. We talked, and I wasn't going
8      A Well -                                        8 to be back in the office until the Monday after
9      Q Just trying to narrow the question down a     9 Labor Day, and he said, we hired a temporary
10 little bit.                                         10 accountant
11 A Yes, on May 19th. That's the first time.          11 Q What did you say?
12 Q Okay. All right. And who did you tell--           12 A I said, okay. He said, I want you to
13 A I told -                                          13 train them. I said, okay, I'll train them when I
14 Q -- at the company?                                14 get back. That's all I said.
15 A At the company I told John. I told Kevin          15 Q What was your reaction?
16 Whyrick on the 21st when I got out of the           16 A I was okay with it You know, I — do you
17hospitaL                                             17 want to hear more? You don't want to hear more.
18 Q Okay.                                             18 Q I'll follow up. That's fine.
19 A Yes.                                              19 A Okay.
20 Q All right. And what did Mr. Frink respond         20 Q You said you were okay with it?
21 to you? How did he respond to you?                  21 A Yeah.
22 A I don't remember because I was in the             22 Q Did it seem like a reasonable response by
                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 27-19 Filed 10/31/19 Page 6 of 18 Pageid#: 245

                                   Transcript of Michael Donaldson                           8 (29 to 32)

                                    Conducted on October 3, 2019
                                               29                                                      31
1 the company to get the work done given the           1     A They are taxable. I elected to have
2 unknowns of your condition at that point in time?    2 federal income tax taken out because I want to pay
3     A I-                                             3 my fair share of taxes, you know, in my household,
4       MR. JARRETT: Objection. Relevance.             4 my wife. And I think that tax rate is 10 percent
5 Objection. Vague. You can answer.                    5 that I elected.
6     Q Go ahead.                                      6     Q Calling your attention to 40 -- paragraph
7     A I would say not knowing the situation, you     7 45 in the complaint, you say that you left on a
8 know, especially with the diagnosis I had, I don't   8 preplanned trip to Utah to adopt a newborn,
9 think it was out of place for them to do that I      9 correct?
10 would — you know, I wouldn't want to leave them     10 A Yes.
11 in the lurch, because I supervised, like I said,    11 Q And so when you came out of the hospital,
12 since — I had 32 years in before I worked with      12 did your doctor place any restrictions on your
13 them. And I've always been careful to always have   13 ability to travel?
14 some type of contingency plans. So no, I don't      14 A No. As a matter of fact, they did not
15 think it was that unreasonable. No.                 15 We were trying to adopt, you know. It had been
16 Q Mr. Donaldson, I'm sorry. I'm going to            16 going on for a year or more, and we got word that
17 jump back for just a second. You mentioned you      17 we were chosen like while I was in the hospital.
18 were receiving or still receiving disability        18 So they wanted to — you know, kind of force me
19 benefits. How much per month do you receive in      19 into doing some things for treatment, but I wanted
20 disability benefits?                                20 to see what my options were and get a second
21      THE WITNESS: Do I have to say that, tell       21 opinion and all that kind of thing. And so you
22 them?                                               22 know, I got out of the hospitaL There was no
                                               30                                                      32
1        MR. JARRETT: Yes.                             1 restrictions. I got on a plane the next morning
2        THE WITNESS: Okay. I just wanted to know      2 after I went to Trae Fuels to drop off my phone
3 before —                                             3 because I was having issues with my phone. And
4     A How much do I receive? Well, you know,         4 that's a 45-minute drive, and you know, I was weak
5 it's on an incremental basis. Every year you get     5 a little bit from being in the hospital and not
6 like a COLA, a cost of living adjustment So          6 much sleeping and prodding and poking. I drove 45
7 basically now it's like $2,000 a month based on my   7 minutes. I had to be on a flight at Dulles the
8 Social Security that I paid in since I was 16        8 next morning at 6 a.m. going to Salt Lake City,
9 years old, and —                                     9 Utah. So no.
10 Q So that's your best estimate of what it           10 Q And did you have any health issues
11 is -                                                11 throughout that weekend as you went to Utah ~
12 A It is -                                           12 A I was tired.
13 Q -- right now in 2019?                             13 Q --to pick up your child?
14 A 2,000.                                            14 A I was —
15 Q It's roughly 2,000 --                             15 Q Wait until I finish my question so we
16 A 2,000.                                            16 can --
17 Q -- dollars per month?                             17 A I apologize.
18 A Now it's probably 2,050, probably twenty          18 Q She can't type all of us at the same time.
19 — $2,050 worth of raise. It was 2,003, and now      19 A I apologize.
20 it's 2,050,1 believe.                               20 Q Okay. So you were tired?
21 Q All right. And are those taxable benefits         21 A Yeah.
22 or nontaxable?                                      22 Q Okay.
                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 27-19 Filed 10/31/19 Page 7 of 18 Pageid#: 246

                                    Transcript of Michael Donaldson                           9 (33 to 36)

                                      Conducted on October 3, 2019
                                                 33                                                     35
1     A Nothing major, no.                             1     A I figured — I just didn't know what you
2     Q Okay. Paragraph 46, you came back to work      2 were getting at with that.
3 on May 27th the following — the day following        3     Q Right.
4 Memorial Day?                                        4     A Well, all the ones you said before — you
5     A Correct                                        5 know, modified work schedule, I had no issue. I
6     Q And you began to train the temporary           6 was fully functional. The only time I asked for a
7 accountant correct?                                  7 modified schedule was when I was going to start
8     A That's correct Yes, sir.                       8 chemo, which was -- the first one was July 3rd.
9     Q And do you remember what the name of the       9 That was a Thursday. And I changed — we couldn't
10 temporary accountant was?                           10 do it on Friday. The Fourth of July was on a
11 A No, I don't.                                      11 Friday in 2014. So following that, I asked for
12 Q And how much of your time did you spend           12 accommodation to work 40 — at least 40 hours a
13 training particularly in that first few days?       13 week, Monday through Thursday. And that's the
14       MR. JARRETT: I'll object to that as           14 only accommodation I ever made — asked for.
15 vague. But answer.                                  15 Q And did the company agree to that
16 A Well, first, it probably wasn't a whole           16 accommodation?
17 lot, as I could do it First, you want to start      17 A Yes, sir. They did. Yes, sir.
18 with basic, rudimentary things, you know —          18 Q So the other items I talked about, such as
19 Q Just a rough proportion. Couple hours a           19 a wheelchair, walker, cot, anything like that to
20 day?                                                20 assist you? You didn't need that, did you?
21 A Maybe, yeah. Maybe. I can't really say.           21 A I didn't.
22 We were in month-end close. That's the busy time    22      MR. JARRETT: I'll object on the basis of
                                                 34                                                     36
1 for accountants, so I would say that she always      1 relevance. You can answer.
2 had something to do, but I wasn't able to devote     2     A No. I didn't need it, not at alL
3 full eight hours. But as I could do it, I did.       3     Q My question originally was June, July. At
4 Yes.                                                 4 any time during your employment at Trae Fuels did
5     Q As you were training her during that time      5 you need an accommodation of the nature that I
6 period, did you have any restrictions on your own    6 just described for physical assistance to give you
7 ability to work or could you fully perform your      7 an accommodation to do your job?
8 job at that time?                                    8     A No, no accommodation.
9     A I could fully perform my job.                  9     Q In your role as comptroller, did you have
10 Q Okay. Through the months of May and June,         10 any lifting or canying responsibilities?
11 did — did you make any requests for                 11 A Not necessarily, just light — light
12 accommodations to Trae Fuels to make it easier to   12 things, you know, maybe carrying checks to the
13 do your job?                                        13 printer. I could lift boxes. I could —yeah. I
14      MR. JARRETT: Objection. Calls for legal        14 used to walk out to the plant You know, so — so
15 conclusion. You can answer.                         151 didn't have any restrictions at all. No.
16 A When you say accommodations, specify. I           16 Q But your job function as an accountant,
17 mean, I think I know what you mean, but specify.    17 you're working in the office, correct?
18 What type of things?                                18 A Correct
19 Q Right. Well, did you need a walker or a           19 Q And - but your office is at a fuel pellet
20 wheelchair, a cot in your office to take naps, a    20 plant where people are doing heavy lifting and
21 different work schedule in order to perform your    21 unloading trucks and items like that, correct?
22 work? Those are accommodations, correct?            22 A That's correct Yes, sir.
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 27-19 Filed 10/31/19 Page 8 of 18 Pageid#: 247

                                      Transcript of Michael Donaldson                            13 (49 to 52)

                                       Conducted on October 3, 2019
                                                   49                                                      51
1 Kevin had told him, it still happened. So that      1 after your cancer diagnosis?
2 was my responsibility, yes, and I did that.         2     A For the employee files?
3     Q I hear what you're saying. Did Beth agree     3     Q For not getting employee files in the
4 with you all the time or did she find that you      4 right spot.
5 were not doing your job? Did she tell you you       5     A Insurance documents, perhaps, yeah,
6 were not doing your job in getting those forms in?  6 perhaps, perhaps, yeah.
7       MR. JARRETT: Objection. Vague. Are            7     Q Is there any information that you have
8 we — time flame?                                    8 that the reason why she was blaming you for not
9       MR. LIEBELER: At any time.                    9 getting the employee documents in the right file
10 Q Listen to my question, though. It's not          10 was because of your cancer?
11 whether she's right or whether she's wrong. Did    11     MR. JARRETT: Objection. That calls for
12 she tell you that she thought you were not doing   12 legal conclusion. But you can answer.
13 the right job and getting those forms to her?      13 A Well, it had nothing to do with my cancer.
14 A I'm going to answer it this way. If she          14 Q We had started our discussion here of
15 didn't get the documents, she's assuming that I    15 paragraph 58 about receiving negative feedback,
16 didn't get them and she's assuming that the        16 and we just walked through your interactions with
17 process was fafl-safe and that everybody was doing 17 Ms. Aleman. Did Mr. LaRocco — is that how you
18 what they were supposed to do. So yes, she would 18 pronounce his name?
19 blame me, but —                                    19 A LaRocco.
20 Q You're not answering.                            20 Q LaRocco?
21 A But I am answering. If she was blaming           21 A Yes.
22 me —                                               22 Q Did he provide you with negative feedback
                                                       50                                                  52
1     Q Did she blame you?                                  1 at any time during your employment at Trae Fuels?
2     A Yeah, yeah. But she didn't know the                 2     A I —I would say —
3 circumstances.                                            3     Q Yes or no, and then you can explain it if
4     Q That's fine. I'm not asking for that. I             4 you want to. That's fine. But yes or no: Did he
5 mean, I know that that's what you —                       5 ever provide you with any negative feedback of
6     A Yeah.                                               6 your performance at Trae Fuels?
7     Q And maybe you're right, maybe you're                7     A I recall after my cancer diagnosis.
8 wrong.                                                    8     Q What was that?
9     A Well -                                              9     A I do recall after my cancer diagnosis.
10 Q I'm simply asking whether she blamed you               10 Yes. Yes.
11 for the failure of the documents at times not to         11 Q What was that negative feedback?
12 be in the files.                                         12 A Well, it was initially about — he called
13      MR. JARRETT: Objection. Asked and                   13 it a cash flow analysis, I think. He referred to
14 answered, but —                                          14 that there.
15 A Yes, yes. And when I had that, I would                 15 Q All right. And he thought you hadn't
16 tell her what happened. I would — and it's my            16 prepared it in a workmanlike manner or accurate
17 responsibility to tell her why that wasn't there,        17 manner?
18 so —                                                     18 A That's what he thought, but there was some
19 Q And there were times that she blamed you               19 ambiguity there terminology-wise. He was finance;
20 that were before your cancer diagnosis, correct?         20 I'm an accountant In accounting we have
21 A I don't remember.                                      21 something called a cash flow statement It's part
22 Q And there were times that she blamed you               22 of your — it's part of your monthly financial
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 27-19 Filed 10/31/19 Page 9 of 18 Pageid#: 248

                                     Transcript of Michael Donaldson                            14 (53 to 56)
                                      Conducted on October 3, 2019
                                                 53                                                        55
1 statements. And there is — and I thought that's       1     A Can you repeat that again, please?
2 what he was referring to. He said cash flow.          2     Q Was his negative feedback toward the work
3 That's what I'm thinking — that's what I'm            3 product that you had provided to him related to
4 thinking about, the analysis. I referred to what      4 your cancer diagnosis?
5 he was really looking for is a cash forecast or       5        MR. JARRETT: Objection. Calls for legal
6 cash projection, which is different And so I          6 conclusion. You can answer.
7 found this nomenclature with him a few times that     7     A I don't know.
8 I would have to then say, okay, show me what you      8     Q He didn't say the word cancer?
9 want right? Because the terminology, you know,        9     A No, but —
10 is not clicking, right? And so I had provided        10 Q He just criticized your work, correct?
11 this document or whatever at first and that          11 A Right. But I didn't recall any criticism
12 wasn't it And I said, well, show me what you         12 before that, so I don't know — I don't know — I
13 want And then he showed me. Okay. Then I             13 don't know. I can't answer — I can't say it was
14 understood. So he did say that yeah.                 14 cancer or not. I don't know. But all I know is
15 Q So is it fair to summarize that by saying          15 that I didn't have anything before that period of
16 that there was an inability to clearly communicate   16 time from Mr. LaRocco to my knowledge. And you
17 between you with respect to what he wanted from      17 know, there's no — I have no documentation of
18 you?                                                 18 anything to even remind me of anything, so —
19 A For him —                                          19 Q But you don't know one way or the other
20       MR. JARRETT: Objection. Vague. You can         20 whether he was motivated by your cancer to
21 answer.                                              21 criticize the form of the documentation you gave
22 A I think it was a failure to communicate on         22 him, right?
                                                 54                                                        56
1 his part what he wanted. Yes.                         1    A I-
2     Q But his — he was — it was negative              2       MR. JARRETT: Objection. Asked and
3 feedback for you because you provided something       3 answered. Objection. Calls for legal conclusion.
4 that he didn't want. He wanted something else and     4 Calls for speculation, too. But you can go ahead
5 you didn't provide it to him until he gave you a      5 and answer.
6 second try?                                           6    A I can't get in his mind. I don't know.
7     A Well, until he clarified what he really         7    Q Let's move to Ms. Mills, Michelle Mills.
8 wanted, right? It wasn't — what I — I get             8    A Yes.
9 that's not what he wanted, but the terminology he     9    Q What is her position? What was her
10 used was to me not the appropriate terminology.      10 position during the time you were employed with
11 So that's why I said, well, show me, show me.        11 Trae?
12 What do you want? And when he showed me what he      12 A She was a controller with EnviroTech
13 wanted, I did it. So it's terminology.               13 services.
14 Q Do you remember when this incident you're          14 Q And did she provide you with any negative
15 referring to occurred?                               15 written or verbal feedback, reviews, or complaints
16 A Yes. It was after my cancer diagnosis.             16 about your work at any time while you were
17 It was in June of 2014.                              17 employed at Trae?
18 Q Okay. And was his negative feedback with           18 A I think it was more questions. You know,
19 respect to what you had provided him related to      191 don't think it was like written — there was no
20 your cancer diagnosis?                               20 written like disciplinaiy-type things. There's
21     MR. JARRETT: Objection. Calls for legal          21 always questions in accounting. There's always
22 conclusion. You can answer.                          22 questions like, you know, why is the electricity
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 27-19 Filed 10/31/19 Page 10 of 18 Pageid#: 249

                                    Transcript of Michael Donaldson                          16 (61 to 64)

                                     Conducted on October 3, 2019
                                                61                                                     63
1 wasn't it?                                           1     A I don't know. I don't really know.
2     A I don't know. I don't know.                    2     Q So you didn't stop doing it even though
3     Q But the e-mails would tell us, correct, if     3 she told you it was inefficient?
4 that --                                              4     A No. That's — that's your assumption.
5     A Well, yeah. That would —                       5     Q I'm asking you. You know; I don't.
6     Q -- exchange occurred?                          6     A You said, you didn't do it You said, you
7     A That's possible, but I would say this: A       7 didn't do it
8 question could arise, and you could ask, why do I    8     Q Because you're saying you didn't know.
9 do this, right, and to get an understanding. Did     9 How could you not know whether you obeyed the
10 she do that? I don't know. But there are reasons    10 supervisor's order?
11 why people do certain things, and if they're in     11 A Well, I don't know. I don't know.
12 Colorado and I'm here, they had — their staff was   12      MR. JARRETT: Objection. Assumes facts
13 five or six people maybe in the accounting          13 not in evidence. Misstates testimony. You can
14 department You know, I just was one accountant      14 answer.
15 doing financial statements. I was doing HR,         15 A I don't remember, Mr. Liebeler. I don't
16 payroll. I was doing bid proposals. There's all     16 remember. All I know — all I know is if there's
17 kinds of things, right? So —                        17 a reason, I would have told her the reason. And
18 Q You felt you were doing it the right way?         18 then there would have to be a fix to the
19 A I did it the right way. They got — they           19 solution — the problem, right? And so there was
20 got the information. The numbers were there, and    20 a fix to the problem eventually. Yes. So — but
211 put — I think they were called accruals.           21 it wasn't like it happened overnight
22 That's called accruals. And that was — at that      22 Q What was the fix to the problem?
                                                62                                                     64
1 time that was the easy way. And then what you        1     A Well, the fix to the problem was getting a
2 don't understand, the chain of information — it      2 purchase order system implemented. That was the
3 deals with the chain of information. That's          3 main fix. Yes. That was it.
4 mostly for accounts payable. The office manager      4     Q And that was not in place when you were
5 would open the mail. I wouldn't have all the         5 using the Excel spreadsheets on the side?
6 mail, and sometimes the mail would be in John        6     A Some of it still — I would still have to
7 Frink's office, so — but there's a reason behind     7 use Excel spreadsheets because some things didn't
8 it                                                   8 go through the purchase order system, like
9     Q It's not really responsive to my question      9 professional services. If we had a bill from your
10 anymore. If there's a reason why you're doing it,   10 company for a legal bill, you know, that messes —
11 that's a different question about whether she       11 wouldn't go through, you know, the purchase order
12 criticized you for using the Excel spreadsheet.     12 system. So you still would have to have an Excel
13 Here's my next question.                            13 spreadsheet to capture different invoices that
14 A Yeah.                                             14 were not part of the operating expenditures. You
15 Q After she criticized you for setting up           15 still need to do that and make a journal entry.
16 the separate Excel spreadsheet, did you continue    16 Everyone makes journal entries in accounting, and
17 to use the Excel spreadsheet in the way that you    17 so that went in a journal entry. Yeah.
18 had before the criticism?                           18 Q What is--do you have any evidence that
19 A I don't know.                                     19 Ms. Mills's criticism of your use of the Excel
20       MR. JARRETT: Objection. Misstates the         20 spreadsheet is in any way related to your health
21 testimony - or assumes facts not in evidence.       21 condition or cancer?
22 But you can answer the question.                    22       MR. JARRETT: Objection. Calls for legal
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 27-19 Filed 10/31/19 Page 11 of 18 Pageid#: 250

                                       Transcript of Michael Donaldson                          17 (65 to 68)

                                        Conducted on October 3, 2019
                                                    65                                                    67
1 conclusion. You can answer.                            1     A I can tell you that I didn't want to go to
2     A No. How do I —                                   2 it
3       MR. JARRETT: And -- sorry. Mis —                 3     Q Why?
4 assumes facts not in evidence. You can answer.         4     A That's the first thing, when John asked me
5     A Yeah. I don't see anything related to my         5 to go. Because just a week before, when I got
6 cancer as far as that. No.                             6 back, they had the telephone meeting and said, I
7     Q Okay. You identified Mr. Gohar Wise?             7 left my phone in the office and all that, and you
8     A Ms., Ms., Ms.                                    8 know, it was — it was irrelevant information. It
9     Q Ms. Excuse me.                                   9 was — it was — and so John asked, I need you to
10 A Yeah.                                               10 go. John was almost begging me to go. I didn't
11 Q As an additional supervisor?                        11 want to go because I felt, you know, now that I
12 A Yes, mm-hmm.                                        12 had cancer, I was being picked on. And so I went
13 Q And did Ms. Wise ever provide you with any          13 to the meeting.
14 negative feedback of any kind during your             14 Q Let me stop you right there.
15 employment at Trae Fuels?                             15 A Yeah.
16 A There was questions. Yeah. There were               16 Q Why did you feel you were being picked on
17 questions. I phrase them as questions.                17 because of cancer?
18 Q Well, questions are different liian                 18 A Well, because I didn't have these type of
19 negative feedback. I'm asking you whether —           19 issues, like these meetings and them calling me on
20 negative feedback means a report or some              20 a document No one did that prior to May 27th.
21 deliverable or report that you prepared that was      21 No one did it I didn't have that issue. This is
22 not satisfactory in the eyes of the supervisor, so    22 — and this is like two weeks in a row, and John
                                                    66                                                    68
1 it's different from questions. It's negative           1 said, I need you to go, you know. And I went for
2 feedback on your work.                                 2 John. And so John was sitting —
3     A I'm not sure. I know there were                  3     Q These are your supervisors, aren't they?
4 questions, and if I had questions I would ask.         4 You're required to go?
5 Now, there may have been some things I may have        5     A Well, I did go. I told them — I did go.
6 done wrong. I'm not going to say I haven't done        6     Q You're required to go?
7 anything wrong, but if I was told I did something      7     A I did go. I didn't -1 didn't -1 said,
8 wrong, I would actually try to correct it So —         8 I didn't want to go, but I did go. And John
9 and then when I wasn't sure, I would ask. The          9 said — I didn't refuse to go, right? I said, I
10 object is teamwork. That's the object here, so —      10 didn't want to go because of the way I was
11 Q Mr. Donaldson, may I ask you to turn over           11 feeling. And I went John sat at his desk. I
12 to the next page, page 8, and take a look at          12 can see it now. I was in John's office. If
13 paragraph 72?                                         13 you're John, I'm sitting right in front of you in
14 A Okay.                                               14 the middle. Chris LaRocco was on my left — on
15 Q On June 3, 2014, plaintiff met with Frink,          15 your left here. Beth Aleman was on the right,
16 LaRocco, and Aleman. Do you recall that meeting?      16 okay? Very visual. Beth was really controlling
17 A I do recall it                                      17 the meeting.
18 Q Describe it for me to the best your memory          18 Q Square table, round table?
19 in as much detail as you can.                         19      MR. JARRETT: Objection. Relevance.
20 A Can I give you a precursor to that meeting          20 A There was no table. There was no table.
21 prior to that, a week before that?                    21 Q Just trying to get the —
22 Q No. I just want that meeting.                       22 A There was no table.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 27-19 Filed 10/31/19 Page 12 of 18 Pageid#: 251

                                     Transcript of Michael Donaldson                          19 (73 to 76)
                                      Conducted on October 3, 2019
                                                  73                                                     75
1     Q And you were right and she was wrong?         1 tied into EnviroTech. So they knew at all times
2     A Well, she was wrong in the sense that — I     2 what money we had, what checks were written in
3 was a one-man team. So the day-to-day work had to 3 total. So they had knowledge of it
4 get done. That was the weeds. You know, we had      4     Q Okay.
5 to pay for —                                        5     A Had the opportunity to have knowledge.
6     Q Mr. Donaldson, look at paragraph 73.          6 Yes.
7     A Yes, sir.                                     7     Q Do you feel that her comment that -- that
8     Q Read the comment.                             8 criticism of you that you needed to come out of
9     A LaRocco and Aleman did not criticize          9 the weeds was in any way related to your health
10 plaintiffs performance at the meeting.             10 condition or your cancer?
11 Q Okay. Stop right there.                          11      MR. JARRETT: Objection. Calls for legal
12 A Yes.                                             12 conclusion. You can answer.
13 Q That's not correct, is it, because you           13 A I don't know. I mean, I know my cancer
14 just told me that Ms. Aleman criticized you        14 wasn't prohibiting me doing that, but I do know
15 because she felt that you needed to get out of the 15 all of a sudden I'm getting this — these things
16 weeds?                                             16 happening to me within a week's time, you know.
17 A Well, she did. Yes. She said that.               17 Q So you feel in your gut that it was
18 Q Okay. So the first part of 73 is not             18 related?
19 actually correct? She did criticize your           19 A No. I'm not saying that
20 performance?                                       20 Q So you don't know it was related?
21 A I guess you could say that, but it was           21 A I'm saying all I know, it was different
22 about the profitability. That's what drove it      22 No, I don't know, but I feel it was different
                                                  74                                                     76
1 there. She wouldn't have said anything, that          1 Nothing — you know, nothing happened until
2 meeting would have never happened if the money        2 May 27th, and I don't know. I can't really say.
3 hadn't been gone. So — but the performance was        3 I can't say. I'm not in their minds. I don't
4 not mine, right? I wasn't responsible for the         4 know what motives were there. I have no idea. I
5 money, you know, being spent. Yes --                  5 can't speak for nobody else. I can only speak for
6    Q You just felt the criticism was unfair           6 myself.
7 because she was wrong?                                7     Q Were there any other criticisms of you at
8    A Well, yeah, in that sense, that I didn't         8 the meeting that we're talking about that you
9 want to blame her, you know, and yeah. But I was      9 record as June 3rd?
10 not responsible for sending money out of the door.   10 A I just remember the getting out of the
Ill couldn't sign checks. I would do anything we        11 weeds part and I remember about John, they wanted
12 paid — if we were behind or — I would tell John      12 me basically to control John, tell him we can't do
13 where we were as far as our money is concerned,      13 this. And he was my manager, right? You can't do
14 what we needed in advance. I said, John, we're       14 this. Now, we did have -- he and I did have some
15 getting low on cash. If something happened to the    15 exchanges, collegial exchanges — John, I wouldn't
16 plant, you got an emergency repair, he said, we      16 do this if I were you. This would be my advice.
17 spent it. And so I would, you know, draw up a        17 But John is the general manager. He's the
18 wire transfer form or whatever it was and — but I    18 decision-maker, and if John does something, I
19 couldn't approve that. They would approve it.        19 can't override his decision, right? I do what I'm
20 John Frink would approve it or Kevin Whyrick would   20 told. And then if something that is problematic
21 approve it. And mind you, we use the same bank       21 for EnviroTech, they need to talk to John because
22 that they did in Colorado. The IFS system was        22 John reported to them.
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 27-19 Filed 10/31/19 Page 13 of 18 Pageid#: 252

                                    Transcript of Michael Donaldson                           20 (77 to 80)

                                     Conducted on October 3, 2019
                                                77                                                      79
1     Q My question was just whether there was any     1 Yeah.
2 other criticism of you and your performance at the   2      Q Well, let me ask you a fresh question
3 meeting?                                             3 then. Do you remember any other criticisms or
4     A That was it, which — I said it's unfair.       4 complaints about your performance in the June 3rd
5       MR. LEBELER: Okay. We've been going now        5 meeting other than the weeds comment?
6 for about an hour and fifteen. Do you want to        6      A Well, the weeds comment and then also they
7 take about a five-minute break or so?                7 wanted me to actually give John information, which
8       COURT REPORTER: Yes, please.                   8 I did, and a lot of times he wasn't available
9       MR. UEBELER: Okay. Great.                      9 because there were so many issues with the plant.
10      (Whereupon, a recess was taken.)               10 They were coming in the middle of the night and
11 BY MR. UEBELER:                                     11 John would be out in the plant, so I would leave
12 Q We're back on the record.                         12 things for him in his chair. I've learned over 30
13 A Okay.                                             13 years, don't put it on someone's desk. Don't put
14 Q Mr. Donaldson, calling your attention to          14 it in their inbox. Put it on their chair because
15 paragraph 75 of the complaint, plaintiff does not   15 they have to sit down because they have to pick it
16 recall any complaints about him other than the      16 up. And they asked me not to do that, but John —
17 trivial telephone issue Aleman raised. Is that      17 I couldn't get ahold of John. John, you know —
18 accurate other than — you modified it with your     18 and John would basically say a lot of times even
19 testimony about come out of the weeds. Is there     19 with signing checks — we were behind on signing
20 anything else other than the telephone issue and    20 checks. He had to approve them, the invoices. He
21 the weeds testimony that was — would be a           21 said, if there's no there, in other words no
22 complaint about you?                                22 production, there's no here, there's no office.
                                                78                                                      80
1      A When I think of complaint — when I think     1 So that was — and he was kind of right in the
2 of complaints, I was thinking as far as formal      2 sense that he was prioritizing getting the plant
3 meetings, like that May 27th meeting. That's        3 running, and so — but yes. I don't recall
4 where this telephone issue came up. And then out 4 any other — they wanted me to give them more
5 of the weeds is on that June 3rd, June 4th          5 information, which I was already giving them, but
6 meeting. So I'm referring as formal, documented 6 he wasn't available. They didn't want me to put
7 or meeting of complaints, that's my definition I    7 it in his chair. They wanted me to control the
8 guess here of what the complaint is, something      8 spending. They — you know, like I said before
9 serious enough to have a meeting of various         9 the break, pretty much John knew what the cash
10 management with me.                                10 position was. I would inform him. I would give
11 Q Okay. I was reading paragraph 75 as the          11 him advice, you shouldn't do this or you shouldn't
12 sum-up paragraph of the June 3rd meeting, so if    12 do that But if John says, you know, we're going
13 you're saying that's different, then let me know.  13 to buy this or we're — we have to have this or we
14 Is it not true that what you're saying in 75 is    14 can't operate, then I did it And —
15 plaintiff does not recall any complaints about him 15 Q Let me stop you for a second because
16 other than the trivial telephone issue that Aleman 16 you've gotten off track. My question was were
17 raised as a reference to the June 3rd meeting, or  17 there any complaints about your performance?
18 is this broader in paragraph 75?                   18 A Well, that was a complaint.
19 A Well, 75 was really to the May 27th              19 Q All right. So I'm trying to figure it
20 meeting.                                           20 out. It says like -- it sounds like you're saying
21 Q Okay.                                            21 that you were criticized because you were putting
22 A That's when that happened, on a call.            22 documents in John's chair. So you received
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 27-19 Filed 10/31/19 Page 14 of 18 Pageid#: 253

                                   Transcript of Michael Donaldson                           25 (97 to 100)

                                    Conducted on October 3, 2019
                                               97                                                      99
1 payroll, HR — some HR functions. I was doing —       1 she kept me with the five managers' files, and all
2 working with sales, doing bids. If something         2 the hourly people went back to the office manager.
3 comes up for a job, I got to stop everything and     3 It was a — I didn't have those in the first —
4 work out a complicated bid, you know. That takes     4 when I first came there, and there was some office
5 a day or more to do. And I was able to do some       5 things going on between Michelle and Beth Aleman.
6 things, like provide feedback to the managers, you   6 They didn't — EnviroTech didn't want Fran to have
7 know, as far as their performance and stuff. But     7 access —
8 I asked them for help, so that if there was          8     Q Executives?
9 another task they wanted me to do, I could do        9     A Not only that, the hourly people in the
10 them. And Chris told — LaRocco told me, we're       10 office. They didn't want her to have them, so
11 going to get you some help.                         11 they gave everything to me.
12 Q You mean help in the form of assistants?          12 Q Let me read the next sentence.
13 A Yes.                                              13 A Yeah.
14 Q Accountants?                                      14 Q During the audit of the files in this
15 A Correct, correct Eventually he said he            15 visit, I found the files to be out of federal
16 was going to get me help. The next thing I know,    16 compliance. Confidentiality agreements were
171 was terminated.                                    17 missing and random accounts payable items were
18 Q Was there any e-mail or formal request            18 placed in the employee files. Do you remember a
19 that you made to anybody within the company to      19 discussion of that topic during the June 3rd or
20 say, I need official staffing in order to do the    20 June 4th meeting?
21 job you want me to do?                              21 A I remember — not during the meeting. I
22      MR. JARRETT: Objection. Vague. You can         22 remember that Beth had got Fran Holliday, who was
                                               98                                                     100
1 answer. Vague and compound. But you can answer.      1 the office manager, and myself together — that
2     A I don't know, but I do know it was verbal.     2 might be in the next sentence somewhere. Yeah.
3 See, here's the disadvantage. I don't have the       3 It's in the second sentence. She got us both
4 e-mails. They could provide you with all their       4 together because Fran was doing it, and she said
5 e-mails and maybe some of mine, but I don't have     5 to both of us, these are out of federal
6 any of my e-mails where I responded. They could      6 compliance. Now, what she meant by that, fully I
7 be selective. I don't know. But I know I did         7 don't know. But this is — this is the part that
8 discuss it, you know, verbally. And Chris LaRocco    8 I do remember: Any counseling notices that I put
9 said, we're going to get you some help.              9 in employees' files, because I've sat in a number
10 Q Next line reads, I also removed all HR            10 of meetings with John when they brought someone
11 employee file responsibilities except the five      11 from the plant in for counseling or terminating
12 exempt manager positions from Michael's             12 them or disciplining them —
13 responsibility. Do you see that?                    13 Q I'm sorry. It seems like you're going off
14 A Yes, sir.                                         14 in a different direction.
15 Q Is that an accurate statement?                    15 A Well, I'm -
16 A That is accurate. Yes, sir.                       16 Q Do you agree or disagree with her
17 Q Okay. And why did she do that? Did she            17 conclusion that the files were out of federal
18 tell you?                                           18 compliance?
19 A It's a long story behind all this.                19 A I don't know. I don't know the federal
20 Q Did she tell you at the meeting why she           20 law on all that. I can't speak to that
21 was taking that responsibility away from you?       21 Q Okay.
22 A She didn't exactly say. No. But she —             22 A But I do know — I do know the complaints
                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 27-19 Filed 10/31/19 Page 15 of 18 Pageid#: 254

                                       Transcript of Michael Donaldson                               26 (101 to 104)

                                         Conducted on October 3, 2019
                                                    101                                                       103
1    that were in there, she wanted me to take all the    1    of federal compliance? I don’t know. She would
2    counseling notices out, and I didn't understand      2    have to state how it was out. I don't know how it
3    why. How would you — why wouldn't you want to        3    was.
4    keep employee counseling notices in the file?        4       Q You don't know what the federal
5    Where would you put them? Why do you want to hide    5    requirements were to know whether she was
6    it?                                                  6    compliant or not?
7       Q So you disagreed with her?                      7       A Yeah. I don't even know if she can
8       A Well, I didn't — I don't think it was —         8    remember what was out of compliance, but I do know
9    to me, it didn't seem like a logical — a logical     9    she didn't want the counseling notices in there.
10   thing, but I didn't argue with her about it. I —     10   That I know. And I assume — I just assume that
11   she took the files away, and that was less I had     11   she thought that was a reason to be out of federal
12   to do, and that was fine. But other than that, I     12   compliance with. You know, to me that didn't
13   don't know.                                          13   sound copacetic, but yeah.
14      Q The files were your responsibility before       14      Q Last sentence reads, in addition I told
15   they were taken away from you?                       15   Michael he needs to create accounts payable files
16      A They were, and they were Fran's before          16   for all the vendors they are using, and those
17   that, but no one told me anything about federal      17   files need to be current at all time [sic]. Do
18   compliance. I had counseling notices in each         18   you remember that discussion point during the
19   person's file. I think that's where they should      19   meeting?
20   belong. I had insurance forms in their file,         20      A Yeah. There were accounts payable files.
21   applications in their file, copies of Social         21   They were there. Now, she's talking about me
22   Security cards for 1-9 verifications, two that you   22   putting files in the employee files? I mean,
                                                    102                                                       104
1 needed, and if there were counseling, yeah, I put       1 prior to that, right?
2 them there. That's where I felt they belonged,          2     Q I'nijust reading what it says.
3 but I didn't know — she said they shouldn't be in       3     A Yeah.
4 there.                                                  4     Q It says, I told Michael he needs to create
5     Q So you didn't know whether they were              5 accounts payable files, so that certainty implies
6 within federal compliance or not?                       6 that there were not accounts payable files,
7     A Yeah. I don't have any idea. No, sir. I           7 correct?
8 don't know that.                                        8     A Well, it says, during the audit of the
9     Q You testified earlier that you had                9 files, during this visit I found the files to be
10 previous HR functions and responsibilities?            10 out of federal compliance. Confidential
11 A I did. I did.                                        11 agreements were missing.
12 Q I assume training, correct?                          12      MR. JARRETT: That's not what he's reading
13 A I did years ago, right, years ago. I                 13 from.
14 mean, first time I had HR responsibilities, when I     14 Q The last --
15 first started in 1981, and I just did kind of like     15 A Random accounts payable items were placed
16 payroll stuff, but I had full range of it — of         16 in employees' files. So she's saying that —
17 that in 1986, and you know, that was 30-some years     17 Q Look at the -- look at the --
18 ago, and the laws changed. But 1-9 came in during      18      MR. JARRETT: Hold on.
19 1986, because I remember that's when that came in.     19 Q Please stop. Just look at the last
20 So I knew that — what forms you had to have and        20 sentence in this block here.
21 verifications and stuff like that, but she said it     21     A Okay.
22 was out of federal — how was it? How it was out        22     Q It's the last sentence. Read along with
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 27-19 Filed 10/31/19 Page 16 of 18 Pageid#: 255

                                      Transcript of Michael Donaldson                             28 (109 to 112)

                                       Conducted on October 3, 2019
                                                   109                                                      111
1 activities, was to help you by creating the score        1 external pressure, you know, from the investors,
2 card, correct?                                           2 and you know, they were in a position as
3       MR. JARRETT: Objection. Calls for                  3 management, EnviroTech, you know — it was
4 speculation. Assuming facts not in evidence. You         4 probably shame for them.
5 can answer.                                              5      Q Do you feel that you were being unfairly
6     A Well, I don't think it was counseling — I          6 blamed for the financial position of the company
7 wasn't doing anything wrong because I had never          7 at that time?
8 done it before. I was never asked to do it               8      A I do. Yes, sir. I did.
9 before, so it was something new they wanted me to        9      Q Let's turn to page 9 of the complaint. On
10 do. Yes.                                                10 paragraph 77, please -- you can take that exhibit
11 Q Reading the last section that's written,              11 and just set it right here in a pile.
12 the topic is next step if infraction is repeated.       12 A Okay. There you are.
13 Quote, this is not discussed as this first meeting      13 Q Okay. It reads, plaintiff was to be
14 was to convey the expectations that are needed for      14 treated with chemotherapy two out of every three
15 the controller position and more specifically for       15 Fridays, is that correct?
16 Michael to understand he needs to produce more          16 A That is correct
17 qualitative/quantitative work and be a hands-on         17 Q Okay. And —
18 controller. Do you see that language?                   18 A That was — that was — I had different
19 A What wasn't discussed? The infractions?               19 regimens, but that was when I had to go to the
20 Q Next step is infraction, I assume.                    20 hospital to have intervenous, but I also had the
21 A Yeah.                                                 21 little pill, but that had nothing to do with being
22 Q We're reading the same document.                      22 off on Fridays. But yeah. Two out of every three
                                                      no                                                    112
1     A Yes. So there was no process improvement.          1 Fridays, that's correct
2     Q Do you have a recollection that they asked         2     Q And paragraph 79, is this accurate,
3 you to produce more qualitative/quantitative work        3 plaintifF also told Frink that he would be able to
4 and be a hands-on controller?                            4 maintain a 40-hour week despite the chemotherapy?
5     A They were saying, get out of the weeds. I          5     A That is correct
6 remember that. But I wasn't — I was doing                6     Q And did you, in fact maintain a 40-hour
7 quality work, quantitative work.                         7 week during the time that you were employed with
8     Q So you disagree with the criticism?                8 Trae?
9     A Well, I think it's — they're reflecting            9     A Yes.
10 getting out of the weeds again. So they may have        10      MR. JARRETT: Objection. Asked and
11 said that, but I was producing the work that I          11 answered. But answer.
12 could produce. I was producing it Yeah.                 12 A Yeah. 40 to 45.
13 Q How did you feel when you got done with               13 Q 40 to 45?
14 the meeting?                                            14 A And they were watching me. They were
15 A I felt very bad.                                      15 going to make sure I did that because they would
16 Q Why?                                                  16 have probably wrote it up after these meetings,
17 A Well, I felt bad for a couple — a couple              17 right? I did.
18 reasons. First, John was scared to go to the            18 Q And it's true that Trae and EnviroTech
19 meeting himself. And they pulled, you know, us in       19 agreed to your four-day workweek on some weeks
20 there. I felt — I felt bad for the company in           20 while still performing 40 to 45 hours per week?
21 the sense that they had to do this capital call,        21 A I assume that's correct I told John.
22 not because it was my fault Now they're getting         22 John talked to Kevin. They approved that I gave
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 27-19 Filed 10/31/19 Page 17 of 18 Pageid#: 256

                                     Transcript of Michael Donaldson                           29 (113 to 116)

                                      Conducted on October 3, 2019
                                                 113                                                     115
1 the schedule, you know, not only to John and the     1     Q The interrogatory asks you to identify and
2 office manager but also sent it to EnviroTech.       2 describe in detail all negative symptoms or
3 Yes. So they approved it                             3 conditions experienced by you as a result of your
4     Q And they were okay with it?                    4 cancer and subsequent treatment. Ijustwantto
5     A Yes, sir.                                      5 make sure that this is a lull and complete and
6     Q And paragraph 82, he experienced no            6 accurate answer that you've given here and there's
7 negative symptoms, no pain, nausea, vomiting, et     7 nothing else that you need to add at this point to
8 cetera. That was correct?                            8 make it a full and complete, accurate answer?
9     A That is correct Yes, sir.                      9    A Just number three, right?
10      MR. LIEBELER: Okay. Why don't we do            10 Q Correct.
11 this? I got the signed supplemental                 11 A And this is just in regard to chemotherapy
12 interrogatories — that's the original right         12 basically, right?
13 there. Can you -- why don't we mark that as an      13 Q Well, just read the question again if you
14 exhibit, please.                                    14 have any questions. It says, identify and
15      (Whereupon, Exhibit 3, Supplemental            15 describe in detail all negative symptoms or
16 Interrogatories, was marked for identification.)    16 conditions experienced by you as a result of your
17      MR. LIEBELER: Copiers are so good you          17 cancer and subsequent treatment. I want to make
18 can't tell which one is the original anymore, so    18 sure that this is an accurate answer.
19 they all look pretty good.                          19 A So basically the topic is negative
20      MR. JARRETT: I guess I have the original,      20 symptoms?
21 actually. Do you want to change it?                 21 Q Right.
22      MR. LIEBELER: It doesn't matter.               22 A So I would say that this is fairly
                                                 114                                                     116
1        MR. JARRETT: Yeah.                            1 accurate, yeah, as far as, you know, what happened
2        MR. LIEBELER: I think we're good.             2 to me.
3 BY MR. LIEBELER:                                     3     Q Okay. And in reading the second sentence
4      Q Okay. Mr. Donaldson, I know that you just     4 of your response, Mr. Donaldson responded well to
5 spent some time thumbing through this, but I --      5 the chemotherapy, which he took on Fridays, and
6 and your signature is on the — can you turn to       6 the primary symptom he felt after chemotherapy was
7 the final page of Exhibit 3?                         7 a lethargic feeling on Saturday or Sunday. Is
8      A The final page where I signed it? Is that     8 that true and accurate?
9 what you're referring to?                            9     A That is true and accurate. Yes, sir.
10 Q Right. I just wanted to confirm that this         10 Q Okay.
11 is in fact your certification, that the foregoing   11 A Yes, sir.
12 interrogatory responses are true and accurate to    12 Q Okay. Sorry I'm going to go backwards to
13 the best of my knowledge and recollection?          13 number two, which is — starts very much on the
14 A Yeah. I mean, I didn't read the whole             14 bottom of page 2. Just want to make sure that
15 thing again, but I had read it, you know, at home   15 this is the full answer for this. Number two
16 probably before it was sent, but I haven't — last   16 reads, describe in detail all physical
17 week or whatever.                                   17 restrictions imposed upon you by your physicians
18 Q Let's just go through a couple of them and        18 from May 15, 2014, to August 20, 2014. Just take
19 make sure that we're all on the same page. If you   19 a look at that answer and just verify that that's
20 could turn to page 3, that's interrogatory and      20 a full and complete answer.
21 response number three.                              21 A And that is correct. Yes, sir.
22 A Okay.                                             22 Q I'm going to call your attention to page
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 27-19 Filed 10/31/19 Page 18 of 18 Pageid#: 257

                                       Transcript of Michael Donaldson                                                45 (177 to 180)

                                        Conducted on October 3, 2019
                                                      177                                                                      179
1 that. Yes.                                                1            ACKNOWLEDGMENT OF DEPONENT
2      Q Any time prior to it not getting done, did         2         I, MICHAEL DONALDSON, do hereby
3 you ask anyone for any assistance to help getting         3    acknowledge that I have read and examined the
4 it done [sic]?                                            4    foregoing testimony and the same is a true,
5      A Well, like I said, the 15th, right?                5    correct, and complete transcription ofthe
6 They're showing me on the 15th. I'm leaving for a         6    testimony given by me and any corrections appear
7 doctor's appointment on the 15th. I didn't get            7    on the attached errata sheet signed by me.
8 back until the 27th.                                      8
9      Q My question is, did you ask — did you              9
10 tell anyone you needed help getting the job done?        10       (SIGNATURE)                    PATE)
11 A There was no one there to help me.                     11
12 Q Did you ask for help to get the job done?              12
13       MR. JARRETT: Yes or no?                            13
14 A No, no, because there's no one to ask.                 14
15 I'm doing financial statements. There's no one to        15
16 ask. There's no one to ask. But then he says,            16
17 you know, I'm very good at accounting and detailed       17
18 — I'm very detailed in my communications and             18
19 detailed as an auditor, so I don't know. But we          19
20 did get that PO system done so they wouldn't have        20
21 to enter those 300 lines anymore. So we got them         21
22 done in June.                                            22
                                                      178                                                     180
1    Q Okay.                                                I     CERTIFICATE OF SHORTHAND REPORTER-NOTARY PUBLIC

2    A We got them done.                                    2          I, Kaylee Lachmann, the officer before
                                                            3    whom the foregoing deposition was taken, do hereby
3    Q All right. Is there anything — any
                                                            4    certify that the foregoing transcript is a true
4 medications that you're taking that would have
                                                            5    and correct record of the testimony given; that
5 interfered with you giving full and complete              6    said testimony was taken by me stenographically
6 answers here today for the deposition?                    7    and thereafter reduced to typewriting under my
7      A None.                                              8    direction; that reading and signing was requested;
8      Q Thinking back over your testimony from the         9    and that I am neither counsel for, related to, nor
9 time we started at 10:30, are you satisfied with          10 employed by any of the parties to this case and
                                                            II have no interest, financial or otherwise, in its
10 all your answers or is there anything upon
                                                            12 outcome.
11 reflection that you need to change to any of the
                                                            13         IN WITNESS WHEREOF, I have hereunto set my
12 questions I've asked you?
                                                            14 hand and affixed my notarial seal this 9th day of
13 A No, no. I'm pretty satisfied with the                  15 October, 2019.
14 answers I gave. Yes, sir.                                16
15 Q Okay. All right. Thank you for your                    17
16 time. The deposition is over.                            18
17       (Off die record at 1:50 p.m.)                      19
                                                            20 My commission expires; March 14, 2024
18
                                                            21
19
                                                            22
20
21
22
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
